DETAILED ACTION
This Office action is in response to the amendment filed 13 June 2022. Claims 31-44 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220) in view of Lin et al. (US 2020/0015120), Peng (US 2015/0103792), and  Folke et al. (US 2020/0007274).
For Claims 31 and 36, Jang teaches a method for transmitting a data unit by a transmitting device, and a device comprising a controller and a transmitter (see paragraphs 17, 18, 23), the method comprising: 
configuring a packet data convergence protocol entity (PDCP) entity associated with a radio bearer (RB) (see paragraphs 9, 15, 18, 69); 
configuring a first radio link control (RLC) entity and a second RLC entity (see paragraphs 9, 15, 18, 69), 
wherein the first RLC entity and the second RLC entity are associated with the RB (see paragraph 69); 
configuring a single medium access control (MAC) entity associated with the first RLC entity and the second RLC entity for the RB (see paragraphs 69-70, Figure 1CB: single MAC for plural RLC entities); 
transmitting, by the transmitting device, the data unit through the PDCP entity, the first RLC entity, and the single MAC entity (see paragraphs 9, 69-70); and transmitting, by the transmitting device, a duplicate of the data unit through the PDCP entity, the second RLC entity, and the single MAC entity (see paragraphs 9, 69-70), 
wherein the first RLC entity is associated with the single MAC entity to transmit the data unit, wherein the second RLC entity is associated with the single MAC entity to transmit the duplicate of the data unit (see paragraphs 69-70, Figure 1CB).
Though Jang does teach respectively different frequencies associated with respectively different RLC units, such that the data unit and the duplicate of the data unit are transmitted through different carriers, respectively (see Figure 1CB, paragraphs 69-72), Jang as applied above is not explicit as to, but Lin teaches the data unit comprising a radio resource control (RRC) message (see paragraphs 11, 25, 54, 74), and 
a first logical channel mapped to the first RLC entity being associated with the single MAC entity to transmit the data unit (see abstract, Figure 3, paragraph 75), a second logical channel mapped to the second RLC entity being associated with the single MAC entity to transmit the duplicate of the data unit (see abstract, Figure 3, paragraph 75), 
wherein each of the first logical channel and the second logical channel is mapped to an exclusive carrier such that the data unit and the duplicate of the data unit are transmitted through different carriers, respectively (see abstract, Figure 3, paragraph 75).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate respective logical channels with the RLC entities and carriers as in Lin when implementing the method of Jang. One of ordinary skill would have been able to do so with the reasonably predictable result of improving reliability through frequency diversity in a known manner.
The references as applied above are not explicit as to, but Peng teaches the PDCP entity being associated with a signaling radio bearer (SRB) (see paragraphs 95-99: relationship of SRBs to PDCP entities, logical channels; paragraphs 79-80, 91: SRBs associated with respective base stations, SRB associated with DRB); and
wherein the first logical channel is associated with a first logical channel identity (LCID) value, and the second logical channel is associated with a second LCID value (see paragraphs 96-99: each logical channel has a respective LCID, LCIDs associated with SRB messaging via PDCP).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use SRBs and logical channel identifiers as in as in Peng when implementing the method of Jang and Lin. One of ordinary skill would have been able to do so with the reasonably predictable result of handling signaling traffic in a known manner.
The references as applied above are not explicit as to, but Folke teaches LCID values represented by 6 bits (see paragraphs 78, 106, 126, 133).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to extend LCID values as in Folke when implementing the method of Jang, Lin, and Peng. The motivation would be to provide for more LCID values than are available to a 5 bit representation (see paragraph 155 of Folke: running out of 5 bit LCID values).
For Claims 32 and 37, Jang further teaches the method, further comprising: performing duplication of the data unit at the PDCP entity, wherein the data unit is a PDCP data unit (see paragraph 69).  
For Claims 33 and 38, Jang further teaches the method, wherein the transmissions of the data unit and the duplicate of the data unit are performed based on a carrier aggregation (CA) duplication (see paragraph 127: in another embodiment Jang indicates that it is possible to use carrier aggregation duplication).  
For Claims 34 and 39, Jang further teaches the method, wherein the CA duplication is configured by a single base station (see paragraph 127, 69-70: there is carrier aggregation and a single base station).  
For Claims 35 and 40, while Jang does teach that the system is configured via RRC, Jang as applied above Is not explicit as to, but Lin teaches the method, wherein the second LCID value is received through a RRC signaling (see paragraphs 11, 25, 54: RRC signaling; paragraphs 15, 50, 52, 61: logical channel identity information, RRC signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage the RLC entities of Jang with the associated logical channels as in Lin. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of handling inter-layer communications in a known manner.
For Claims 41 and 42, Jang and Lin as applied above are not explicit as to, but Peng teaches the method, wherein an integer value among 3 to 20 is used for the second LCID value (see paragraphs 96-97: integers 0, 1, and 2 are reserved for particular SRBs, a different integer, 11, for example, is used for the LCID associated with the other SRB).

Claim(s) 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2018/0132220), Lin et al. (US 2020/0015120), Peng (US 2015/0103792), and  Folke et al. (US 2020/0007274) as applied to claims 31 and 36 above, and further in view of Bertrand et al. (US 2010/0272006).
For Claims 43 and 44, the references as applied above are not explicit as to, but Bertrand teaches the method wherein the second LCID value is used for both the SRB and a data radio bearer (DRB) (see paragraphs 35, 39: LCID addresses DRBs and SRBs multiplexed into same transmission block).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use LCIDs as in Bertrand when implementing the method of Jang, Lin, and Peng. The motivation would have been to conserve overhead.

Response to Arguments
The amendment filed 13 June 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2011/0194428) teaches using a 6 bit LCID for MBMS purposes. Lee et al. (US 2018/0316610) teaches using LCIDs longer than 5 bits for the purpose of providing additional LCID values.  Pirskanen et al. (US 2008/0089285) teaches using 6 bits for LCID.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/12/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466